    


Exhibit 10.39
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.






















Real Estate Mortgage Contract




Contract No.: Jinchuyinyu Zubao Zi (2008) No.004 DY02









--------------------------------------------------------------------------------








Contents


CHAPTER 1
INTERPRETATION....................................................................................................3
CHAPTER 2 MORTGAGE AND SCOPE OF THE
MORTGAGE...............................................    4
CHAPTER 3 MORTGAGE
REGISTRATION................................................................................    5
CHAPTER 4 DOCUMENTS TO BE SUBMITTED BY THE
MORTGAGOR............................    5
CHAPTER 5 ASSIGNMENT AND LEASE OF THE MORTGAGED PROPERTY...................    6
CHAPTER 6 SUSPENSE
ACCOUNT...............................................................................................    7
CHAPTER 7 ADMINISTRATION OF THE MORTGAGED
PROPERTY..................................    8
CHAPTER 8 INSURANCE OF THE MORTGAGED
PROPERTY..............................................    9
CHAPTER 9 NATURE AND EFFECT OF THE
SECURITY......................................................    10
CHAPTER 10 MORTGAGOR’S REPRESENTATIONS AND
WARRANTIES........................    11
CHAPTER 11 MORTGAGOR’S
UNDERTAKINGS....................................................................    14
CHAPTER 12 EVENT OF
DEFAULT.............................................................................................    16
CHAPTER 13 REALIZATION OF MORTGAGE
RIGHT..........................................................    17
CHAPTER 14 EXPENSES AND
COMPENSATIONS..................................................................    19
CHAPTER 15 EFFECTIVENESS AND RELEASE OF
MORTGAGE......................................    20
CHAPTER 16 APPLICABLE LAW AND DISPUTE
SETTLEMENT........................................    20
CHAPTER 17
MISCELLANEOUS.................................................................................................    21
CHAPTER 18 SUPPLEMENTARY
PROVISIONS.......................................................................    25
ANNEX
I.............................................................................................................................................    28
ANNEX
II...........................................................................................................................................    29




















- 1 -    

--------------------------------------------------------------------------------







This Real Estate Mortgage Contract (Contract No.: Jinchuyinyu Zubao Zi (2018)
No.004 DY02) is made on May 14, 2018 BETWEEN:


(1) Mortgagor: Chongqing Alpha and Omega Semiconductor Limited (“Mortgagor”)
Address: No.5-407, Yuhan Avenue, Shuitu High-tech Industrial Park, Beibei
District, Chongqing
Postcode: /
T ID Number: /
R Legal Representative: MIKE FUSHING CHANG
RAccount-opening Financial Institution: China Construction Bank, Chongqing
Liangjiang Sub-branch
R Account No.:
Telephone Number༚_______________________________
Fax Number༚_______________________________


(2) Mortgagee: The Export-Import Bank of China (“Mortgagee”)
Legal Representative: HU Xiaolian
Address: No.30, FuXingMenNei Street, XiCheng District, Beijing
Postcode: 100031
Telephone Number༚010-83578899
Fax Number༚010-66060636
WHEREAS:
Mortgagee and Chongqing Yinhai Financing Leasing Co., Ltd (“Debtor”) entered
into the Rentals Factoring Contractor (Contract No.: Jinchuyinyu Zubao Zi (2018)
No.004)




- 2 -    

--------------------------------------------------------------------------------







(“Principal Contract”) on May 14, 2018. Pursuant to the Principal Contract, the
Mortgagee provides services to the Debtor regarding TRMB & Foreign Currency Loan
TLetter of Credit Issuance TLetter of Guarantee Issuance RRentals Factoring
Business (“Services”). R Mortgagee hereby authorizes the Export-Import Bank of
China Chongqing Branch to provide the Services under the Principal Contract and
handle any matters relating to the administration of the Services and under this
Contract. Any acts for the purposes of the provision, supervision and management
of the Services under the Principal Contract and any acts under this Contract
made by the Export-Import Bank of China Chongqing Branch shall be deemed to be
the acts of the Mortgagee.
As one of the Conditions Precedent to the provision of the said Services to the
Debtor by the Mortgagee, the Mortgagor agrees to mortgage to the Mortgagee the
title or the use right of the real property and the land use right of the
construction land to which the Mortgagor is legally entitled in order to secure
that the debt under the Principal Contract should be duly paid in full by the
debtor.
The Mortgagor and the Mortgagee hereby in agreement enter into this Contract.
Where there is a blank “□” under this Contract, please use the mark “√”to
indicate “Yes” and use the mark “×” to indicate “No”.


Chapter 1 Interpretation


1.
    Unless the context requires otherwise, in this Contract:

(1)
    “Mortgaged Property” means all the real estates listed under Schedule 1 of
this Contract of which the title or the use right regarding the real property
and the land use right regarding the construction land legally owned by the
Mortgagor.

(2)
    “Events of Default” means any events provided under Chapter 12 of this
Contract.

(3)
    “Suspense Account” means pursuant to Chapter 6 of this Contract, the RMB
suspense account opened by the Mortgagor at Tthe Mortgagee, Tthe supervision
bank/bank branch designated by the Mortgagor, for the purposes of collecting the
deposits of the Mortgaged Property, the rentals and any payments arising from
any other disposals of the Mortgaged Property.





- 3 -    

--------------------------------------------------------------------------------







(4)
    “Registration Authority” means the competent authority of buildings and land
and its authorized registration agency at the place of the Mortgaged Property.



Chapter 2 Mortgage and Scope of the Mortgage


2.
The Mortgagor shall mortgage to the Mortgagee as the beneficiary the Mortgaged
Property and all existing and future rights, interests and proceeds arising from
the Mortgaged Property, including but not limited to any rights arising from any
sale or lease contracts in connection with the Mortgaged Property and executed
by the Mortgagor as a party of the contracts, and any compensations payable to
the Mortgagor as a result of the seizure or expropriation of the Mortgaged
Property.

3.
The claims secured by the Mortgagor under this Contract are as follows:

Category: Rentals Factoring
Amount: RMB 379,000,000 Yuan
Duration: 60 months
4.
Notwithstanding the Mortgaged Property is created under this Contract, the
Mortgagee is not required to perform any obligations and liabilities of the
Mortgagor in connection with the Mortgaged Property. The Mortgagor acknowledges
that the Mortgagor will continue to comply with and fulfil all obligations and
liabilities relating to the Mortgaged Property.

5.
The scope of the security for the Mortgagor under this Contract includes the
following two items (“Secured Debt”):

(I)
All debts payable by the Debtor to the Mortgagee under the Principal Contract,
including but not limited to the principal, financed funds and other accounts
payable, interests (including but not limited to statutory interests, agreed
interests, interests on overdue payments and default interests), handling
charges, telecommunications charges, miscellaneous charges and other charges,
liquidated damages, damages, expenses for the realization of the creditors’
claims (including but not limited to litigation fees, lawyers' fees,
notarization fees and enforcement costs) and any other amounts payable by





- 4 -    

--------------------------------------------------------------------------------







the Debtor (notwithstanding such amounts are payable when the Services are due
or under any other circumstances) ;
(II)
All costs incurred by the Mortgagee for the realization of the security interest
under this Contract (including but not limited to litigation fees, lawyers'
fees, notarization fees and enforcement costs) and any other amounts payable by
the Mortgagor".

6.
The evidence by the Mortgagee to demonstrate the Secured Debt or any amounts
payable by the Mortgagee under this Contract, unless the Mortgagor provides
sufficient and valid evidence to prove there are obvious errors, shall be the
final evidence of the debtor-creditor relationship between the parties and shall
be binding upon the Mortgagor.

Chapter 3 Mortgage Registration


7.
On the signing date of this Contract or no later than 30 days after the signing
date of this Contract, the Mortgagor shall, together with the Mortgagee or the
persons authorized by the Mortgagee, register the mortgage with Registration
Authority. The certificate of other rights relating to the registration of the
mortgage issued by the Registration Authority shall be placed under the control
of the Mortgagee.

8.
Upon the request of the Mortgagee, the Mortgagor shall immediately take any
action reasonably required by the Mortgagee (including executing any documents,
securing any approvals, and completing any registrations, filings or recordings)
to perfect or protect the mortgage created under this Contract or pursuant to
this Contract.



Chapter 4 Documents to be Submitted by the Mortgagor


9.
The Mortgagor shall ensure that Rbefore the first application for the
withdrawal, Tbefore the first handling of relevant business, by the Debtor under
the Principal Contract, the Mortgagee receives the following documents submitted
by the Mortgagor:





- 5 -    

--------------------------------------------------------------------------------







(1)
        This Contract duly executed by T the Mortgagor personally (applicable to
an individual), Rthe legal representative or the authorized signatory of the
Mortgagor (applicable to a company);

(2)
     R The articles of association of the Mortgagor and the latest annually
inspected business license of the Mortgagor (applicable to a company);

(3)
    R Board Resolution, TShareholders’ Resolution, in writing resolved by Rthe
Board Tthe Shareholders’ (General) Meeting consenting the Mortgagor gives
security to the Mortgagee by way of mortgage over the Mortgaged Property
(applicable to a company);

(4)
    TEffective identity certificate of the Mortgagor and the title deed showing
the Mortgagor has the title or the right to dispose of the Mortgaged Property
(applicable to an individual);

(5)
     T Proof of the shares of the property possessed by the joint owners of
Mortgaged Property, if any, and the written document in which the joint owners
consent that the Mortgagor mortgages the Mortgaged Property (applicable to an
individual);

(6)
     Proof document that the mortgage under this Contract has been registered or
filed with relevant authorities;

(7)
    The confirmation letter issued by an insurance company in accordance with
the form of Schedule 2 or the confirmation letter issued by an insurance
company, accepted by the Mortgagee, conforming to the substance of Schedule 2;

(8)
     Other documents to be provided by the Mortgagor as the Mortgagee may
request.

If the above documents submitted by the Mortgagor are photocopies, Tthe
Mortgagor shall sign and confirm that the documents are true, complete and valid
(applicable to an individual), Rthe authorized signatory of the Mortgagor shall
sign and confirm the documents as true, complete and valid, and affix the
official seal in accordance with the reserved seal by the Mortgagor at the place
of the Mortgagee (applicable to a company).






- 6 -    

--------------------------------------------------------------------------------







Chapter 5 Assignment and Lease of the Mortgaged Property


10.
On the signing date of this Contract, the Mortgagor shall submit to the
Mortgagee a detailed description of the Mortgaged Property (including but not
limited to the lease of the Mortgaged Property). The Mortgagor confirms to the
Mortgagee, other than those specified in the above list (if any), the Mortgagor
does not lease, assign, grant, abandon or otherwise dispose of the Mortgaged
Property in whole or in part.

11.
The Mortgagor, with the written consent of the Mortgagee, may lease, assign or
otherwise dispose of the Mortgaged Property or change the lessee.

12.
All funds received arising from the lease, assignment or otherwise disposal of
the Mortgaged Property by the Mortgagor with the consent of the Mortgagee shall
be immediately deposited into the Suspense Account.



Chapter 6 Suspense Account


13.
The Mortgagor shall open a Suspense Account within [ ] days after/at the signing
date of this Contract.

TThe Mortgagor shall pledge the Suspense Account and entrust it to the Mortgagee
for administration, and the Mortgagee shall supervise and administer all the
funds under the Suspense Account. The specific details shall be agreed by both
parties under a separate escrow contract for the pledge of the account, as a
supplement to this Contract.
14.
When the Mortgagor, with the prior written consent of the Mortgagee, leases,
assigns or otherwise disposes of any part of the Mortgaged Property, pursuant to
the provisions of Chapter 5 of this Contract, all deposits, rentals or any other
funds received by the Mortgagor shall be remitted to the Suspense Account.

15.
Without the prior written consent of the Mortgagee, the Mortgagor shall not use
or withdraw any funds from the Suspense Account.

16.
During the period of mortgage, if the Mortgagor with the consent of the
Mortgagee assigns the Mortgaged Property, the Mortgagor shall pay off the
Secured Debt in advance or lodge it with the Mortgagee using the funds received
from such assignment.





- 7 -    

--------------------------------------------------------------------------------







17.
When any events of default under this Contract occur and the Mortgagee declares
to enforce the mortgage created under this Contract, the Mortgagee may directly
withdraw any funds from the Suspense Account (except for the deposit charged for
the lease of the Mortgaged Property), which may be used in the order pursuant to
Clause 53 to pay off the Secured Debt.



Chapter 7 Administration of the Mortgaged Property


18.
Before the Mortgagee realizes the mortgage created under this Contract, the
Mortgaged Property shall be possessed and administered by Mortgagor. The
Mortgagor shall maintain the Mortgaged Property in proper condition, and use the
Mortgaged Property for the purposes permitted by the Chinese law and by the
Mortgagee under this Contract, subject to inspection by the Mortgagee at any
time.

19.
Without the written consent of the Mortgagee, the Mortgagor shall not make any
material or structural alterations to the Mortgaged Property, except those
normal changes made during the decoration period. To the extent permitted by the
law, any building, facility or fixture added to the Mortgaged Property as a
result of a breach of this clause shall automatically become part of the
Mortgaged Property under this Contract

20.
Any defects (significant or potential), if any, in the Mortgaged Property and
any losses or damages incurred arising from such defect shall be none of the
business of the Mortgagee. The Mortgagee shall not be liable for any such losses
or damages. If such defects result in a reduced price of the Mortgaged Property,
the Mortgagor shall, upon request, provide the Mortgagee with additional
property as security for the Secured Debt. If the Mortgagee suffers losses as a
result of any defects (significant or potential) in the Mortgaged Property, the
Mortgagor shall immediately indemnify the Mortgagee for such losses.

21.
If the Mortgagor’s acts result in a reduced price of the Mortgaged Property, the
Mortgagee is entitled to demand the Mortgagor stop its acts. For the reduced
price of the Mortgaged Property, the Mortgagee is entitled to demand the
restoration of the price of the Mortgaged Property, or provision of security
corresponding to the reduced





- 8 -    

--------------------------------------------------------------------------------







price. If the Mortgagor does not restore the price of the Mortgaged Property or
to provide security, the Mortgagee is entitled to require the Debtor to pay off
the debts in advance.
22.
Where the Debtor fails to perform the due obligations under the Principal
Contract, or where the mortgage is realized pursuant to this Contract, resulting
in the seizure of the Mortgaged Property by the Courts according to law, from
the date of seizure, the Mortgagee is entitled to collect the natural profits or
civil profits arising from the Mortgaged Property, and the Mortgagor shall
notify those who are obliged to pay such profits as the Mortgagee requires.

23.
If the Mortgaged Property is damaged, destructed or sized during the mortgage
period, the Mortgagee has the preferential right to satisfaction of a claim for
the insurance premiums, compensations or indemnities, etc., and in the event of
the undue Secured Debt, may lodge the insurance premiums, compensations or
indemnities, etc.



Chapter 8 Insurance of the Mortgaged Property


24.
The Mortgagor shall, Rbefore the first application for the withdrawal, Tbefore
the first handling of relevant business, by the Debtor under the Principal
Contract, insure the Mortgaged Property according to the insurance types
required by the Mortgagee with an insurance company in China approved by the
Mortgagee, and the amount of the insurance shall not be less than the price of
the Mortgaged Property (as set out in Schedule 1 in detail). All insurance
policies, underwriting, insurance contracts and other relevant documents or
corresponding copies, as the case may be, shall be placed under the control of
the Mortgagee. All insurance charges shall be borne by the Mortgagor.

25.
The Mortgagor shall urge the insurance company to specify in its insurance
policy created for the Mortgaged Property that the insurance compensation shall
be paid directly to the Mortgagee, and issue to Mortgagee a confirmation letter
conforming to the substance of Schedule 2 of this Contract immediately upon
acquring the executed insurance policy from the insurance company.





- 9 -    

--------------------------------------------------------------------------------







26.
If the Mortgagor delays or fails to arrange such insurance, the Mortgagee is
entitled (but no obliged) to arrange the insurance in the manner described above
or otherwise, provided that the Mortgagor shall indemnify the Mortgagee for all
costs and interests incurred as a result of arranging for such insurance.

27.
Without the prior written consent of the Mortgagee, the Mortgagor shall not
suspend, cancel or vary any insurance against the Mortgaged Property until the
Secured debt is paid in full. In the event of an insured accident specified
under the policy, the Mortgagor shall notify the insurance company and the
Mortgagee promptly within the time specified under the policy. All losses
arising from the failure of the Mortgagor to notify the insurance company timely
shall be borne by the Mortgagor.

28.
The Mortgagor shall pay the premium in a timely manner until the Secured Debt is
paid in full and shall take all measures to maintain such insurance valid and
updated at any time. The Mortgagor shall, in accordance with the requirements of
the Mortgagee, provide to the Mortgagee the payment vouchers certifying the full
payment of the insurance premium. The Mortgagor shall not, by act or by
omission, prejudice the rights and interests of the Mortgagee under insurance
policy. If the Mortgagor breaches this clause, the Mortgagee may (but is not
obliged) to take any measures as it deems necessary in its own name, in joint
action with the Mortgagor or in the name of the Mortgagor according to law, to
maintain such insurance updated and valid, and recognize the rights and
interests of the Mortgagee under the insurance policy. The costs incurred shall
be borne by the Mortgagor.

29.
Before the Secured Debt is paid in full, the insurance compensations under the
aforesaid insurance policy shall be paid directly to the Mortgagee. The
Mortgagee may, at its discretion, use any amounts of the compensations received
under any insurance policy to repair the Mortgaged Property or to pay the
Secured Debt in whole or in part. If for any reason the Mortgagor receives any
insurance compensations, the Mortgagor shall immediately notify the Mortgagee
and hold and keep such amounts on behalf of the Mortgagee, and dispose of and
use such amounts as directed in writing by the Mortgagee.







- 10 -    

--------------------------------------------------------------------------------







Chapter 9 Nature and Effect of the Security


30.
The mortgage under this Contract is a continuing security with full effect until
the Secured Debt is paid in full.

RThe validity of this Contract shall not be prejudiced by the liquidation,
merger, division, restructuring, bankruptcy or other changes of the
organizational structure of the Mortgagor or any other person, or by any other
arrangement for the debts of the Debtor (applicable to a company).
TThe validity of this Contract shall not be prejudiced by any changes in the
personal circumstances of the Mortgagor, such as the health status, marital
relationship, job title, change of domicile, or by any other arrangements made
with respect to the debts of the Debtor (application of the individual).
31.
The security created under this Contract is independent of any other security
acquired by the Mortgagee for the Secured Debt. Before exercising his rights
under this Contract, the Mortgagee is not required to first enforce any other
security it holds, or to first take any other relief. Subject to the applicable
law, this Contract is independent of the Principal Contract, and, for any
reason, the invalidity or rescission of the Principal Contract shall not
prejudice the validity of this Contract or the obligations and liabilities of
the Mortgagor under this Contract. And, this Contract shall not be void or
rescinded by reason of the invalidity or rescission of the Principal Contract
secured.

Where the Mortgagor and the Debtor are not the same person and the Debtor
creates a mortgage over his own property for the interest of the Mortgagee, the
Mortgagor hereby agrees and undertakes that if the Mortgagee waives the security
interest or the priority of the mortgage or varies the mortgage provided by the
Debtor, any security obligation or liability of the Mortgagor under this
Contract shall not be prejudiced or excluded.


Chapter 10 Mortgagor’s Representations and Warranties


32.
The Mortgagor hereby represents and warrants to the Mortgagee as follows:





- 11 -    

--------------------------------------------------------------------------------







(1)
    R The Mortgagor is a company duly incorporated, validly existing as an
independent person. The Mortgagor has the full authority and capacity to enter
into this Contract and perform the obligations under this Contract (applicable
to a company).

TThe Mortgagor is a citizen of Chinese nationality who has the necessary legal
capacity and capacity to enter into and perform this Contract and can
independently bear the civil liability (applicable to an individual).
(2)
    RThe Mortgagor has been engaged in business activities according to law and
has not engaged in any acts beyond the scope of business registered with the
Administration for Industry and Commerce (applicable to a company).

(3)
    The Mortgagor is the sole lawful owner of the Mortgaged Property, and the
Mortgagor does not create or permit the creation of any other security on the
Mortgaged Property except the security created under this Contract. There is no
dispute over the title of the Mortgaged Property. The Mortgaged Property is
enforceable and transferrable, and has not been foreclosed, seized or placed
under any preservative measures in litigation, and can be used as the subject
matter of mortgage according to law.

TThe Mortgagor is legally entitled to the title and the right to dispose of the
Mortgaged Property, and the other co-owners (if any) of the "mortgage" are fully
aware of the guaranty act of the "mortgagor" and have agreed in writing to the
"mortgagor" to do the above-mentioned act (applicable to an individual).
(4)
    The Mortgagor Ttogether with other co-owners (if any) (applicable to an
individual) has read this Contract carefully and has fully understood and
accepted the contents of this Contract and the Principal Contract. The Mortgagor
acts with free will to execute and perform this contract, and the whole is the
manifestation of true intentions.

(5)
    The Mortgagor has obtained all approvals from the government agency
necessary to execute this Contract.

R The Mortgagor has completed the authorizations from the company necessary to
execute this Contract and this Contract is effectively executed by the legal
representative or the authorized signatory of the Mortgagor (applicable to a
company).




- 12 -    

--------------------------------------------------------------------------------







TThis Contract is effectively executed by the Mortgagor personally (applicable
to an individual).
(6)
    The Mortgagor has not entered into any agreement (other than this Contract)
to sell, grant, assign or otherwise dispose of any rights or interests of the
Mortgaged Property in whole or in part.

(7)
    The description of the titles under Schedule 1 of this Contract relating to
the Mortgaged Property is true, accurate, and not misleading.

(8)
    The Mortgagor has duly paid any charges and fees payable (including but not
limited to various taxes) relating to the Mortgaged Property, and has fully
complied with and performed other contracts and conditions relating to the
Mortgaged Property.

(9)
    This Contract constitutes lawful, effective and legally binding obligations
against the Mortgagor. The security created under this Contract is not subject
to the preferential rights of any other person.

(10)
In order to ensure this Contract is lawful, effective, preferential, enforceable
and acceptable as evidence, and to secure and perfect the interests of the
Mortgagee under this Contract, the Mortgagor has completed all necessary
registration or filing formalities, including but not limited to the
registration with the Registration Authority by the Mortgagor against the
Mortgaged Property.

(11)
The Mortgagor’s execution of this Contract and the performance of the
obligations under this Contract shall not be in breach of any of the following:

(a)
R The articles of association of the Mortgagor (applicable to a company);

(b)
Any other agreements entered into by the Mortgagor;

(c)
Any laws and regulations applicable to the Mortgagor.

(12)
No litigation, arbitration or administration proceedings is currently taking
place in relating to the Mortgagor or the Mortgaged Property, which has material
adverse effects on the financial standings of the Mortgagor, the price of the
Mortgaged Property or the capacity of the Mortgagor to perform its obligations
under this Contract.

(13)
All materials, documents and certificates provided by the Mortgagor to the
Mortgagee are true, accurate, complete and effective, and photocopies of the
documents provided are in conformity with the originals.





- 13 -    

--------------------------------------------------------------------------------







(14)
R The Mortgagor hereby represents that he is fully aware that the Export-Import
Bank of China Chongqing Branch is authorized by the Mortgagee to provide the
Services under the Principal Contract and handle any matters relating to the
administration of the Services and under this Contract. This Contract is
directly binding upon the Mortgagor and the Mortgagee.

T The Mortgagor hereby represents that he is fully aware and agrees that the
Mortgagee under the Principal Contract provides T the whole, T the part of, ࿥
/Yuan ((Capital Letter) RMB /Yuan), TUS$ ((Capital Letter) /Dollars), for the
purposes of T repaying the loan unpaid by the Debtor under the loan contract
(Contract No.: /) entered into between the Mortgagee and the Debt on
Year/Month/Date, □repaying the bridging loan provided by the bank.
T The Mortgagor hereby acknowledges that he is fully aware that the limit under
the Principal Contract secured under this Contract can be re-used by the Debtor.
33.
The above representations and warranties made by the Mortgagor shall remain
correct and not misleading within the term of this Contract, and the Mortgagor
warrants to provide further documents at any time as the Mortgagee may request.



Chapter 11 Mortgagor’s Undertakings


34.
The Mortgagor shall comply with all laws and regulations relating to this
Contract, strictly perform and abide by its obligations and liabilities under
this Contract, and take all necessary measures to ensure that the title of the
Mortgaged Property remains lawful and effective."

35.
The Mortgagor shall obtain and complete all approvals or registration procedures
and handle any other matters necessary to maintain this Contract lawful and
effective.





- 14 -    

--------------------------------------------------------------------------------









36.
The Mortgagor shall maintain and keep the Mortgaged Property in good condition
and shall not demolish, disassemble or remove any part of it, unless conducted
otherwise in the course of normal use, repair, maintenance or improvement.

37.
The Mortgagor shall duly pay all taxes and charges payable incurred to the
Mortgaged Property, and abide by and perform the terms and conditions provided
under the title deeds of the Mortgaged Property.

38.
The Mortgagor shall inform the Mortgagee of the contents of any notice or order
relating to the Mortgaged Property issued by any government agency or
administrative authority within three days of the receipt of such notice or
order; The Mortgagor shall, within the period specified in such notice or order,
take necessary measures to comply with such provisions. And, at the request of
the Mortgagee, the Mortgagor shall, on its own or jointly with the Mortgagee,
raise any objection or statement in favor of the Mortgagee relating to such
notice or order, and all related costs and expenses shall be borne by the
Mortgagor.

39.
The Mortgagor shall allow the Mortgagee or its person to be appointed to enter
the Mortgaged Property at any reasonable time and to inspect the Mortgaged
Property and register such status.

40.
The Mortgagor shall submit the original certificate of other rights of the
Mortgaged Property to the Mortgagee for safekeeping.

41.
The Mortgagor shall promptly notify the Mortgagee of any event that may affect
the Mortgaged Property or its price.

42.
The Mortgagor shall promptly notify the Mortgagee of any of the following:

(1)
Any occurrence of Events of Default;

(2)
Any litigation, arbitration or administrative proceedings relating to the
Mortgagor or the Mortgaged Property;

(3)
TChanges in the health status, marital relationship, job duties, domicile
address of the Mortgagor that may adversely affect the financial standing of the
Mortgagor or the capability of the Mortgagor to perform the obligations under
this Contract. (application of the individual)





- 15 -    

--------------------------------------------------------------------------------







43.
During the period of the Contract, the Mortgagor shall not perform any of the
following acts without the written consent of the Mortgagee, until the Secured
Debt has not been paid in full:

(1)
to sell, transfer, or partition the Mortgaged Property or any part of it;

(2)
to create any other mortgage or security interest over the Mortgaged Property
(other than the mortgage created under this Contract);

(3)
to use of the Mortgaged Property for purposes other than such property designed
for or for purposes not permitted under any insurance policy relating to the
Mortgaged Property; and

(4)
to conduct any act against Mortgaged Property in breach of the existing laws and
regulations, or any act which is likely to affect or reduce the value of the
security interest of the Mortgagee under this Contract.

44.
As long as any Secured Debt remains unsatisfied, the Mortgagor shall not pursue
or claim a right against the Debtor in respect of any Mortgaged Property that
has been disposed of by the Mortgagee without the written consent of the
Mortgagee.

45.
If the Mortgagee and the Debtor agree to amend the Principal Contract, the
Mortgagor will undertake the security obligations within the amended scope of
the security without the consent of the Mortgagor, except for the parts where
the amount, term, currency and interest rate under the Principal Contract are
varied by the Mortgagee and the Debtor and the liability of the Mortgagor is
increased.

46.
Without the prior consent of the Mortgagor, the Mortgagee may assign the debt
claim secured under this Contract to any third party and assign the mortgage
under this Contract to such third party at the same time. The Mortgagor shall
complete the corresponding legal formalities for such purpose.

47.
The Mortgagor hereby agrees and undertakes that where the Mortgagee allows the
Debtor to assign the debts under the Principal Contract in whole or in part, the
Mortgagor shall, as required by the Mortgagee, issue a written document agreeing
to continue to undertake the security liability.





Chapter 12    Event of Default




- 16 -    

--------------------------------------------------------------------------------









48.
Each of the following events or matters will constitute an “Event of Default” of
the “Mortgagor” under this Contract:

(1)
The “Debtor” fails to pay any amount owed to the “Mortgagee” in full amount on
time as agreed in the “Principal Contract”, any other Events of Default under
the “Principal Contract” occur, or the maturity of the “Secured Debt” is
accelerated for any reason.

(2)
The statement or warranty made by the “Debtor” under this Contract is recognized
as incorrect, unfaithful, or misleading or the “Debtor” breaches or refuses to
fulfill any covenant made hereunder.

(3)
The "Debtor" transfers, sells, leases out, or otherwise disposes the “Mortgaged
Property” without consent or places any security interest on any part of the
“Mortgaged Property”, or any third party claims any right to the “Mortgaged
Property”.

(4)
All or any part of the “Mortgaged Property” or important assets of the
“Mortgagor” have been confiscated, expropriated or acquired, no matter whether
any compensation has been paid therefor.

(5)
RThe “Mortgagor” suspends its business or closes down, files for bankruptcy,
liquidation, discontinuance of business, or other similar proceedings, is
declared bankrupt or liquidated, or is closed down or suspended from business by
the competent authority. (Applicable to corporate guarantee)

(6)
Any litigation, arbitration, or administrative proceeding, which is filed
against the “Mortgagor” or the “Mortgaged Property” and will have material
adverse impact on the financial status of the “Mortgagor”, the value of the
“Mortgaged Property”, or the capacity of the “Mortgagor” to perform its
obligations according to this Contract, occurs.

(7)
The value of the “Mortgaged Property” decreases due to the act of the
“Mortgagor”, and the “Mortgaged Property” is insufficient to repay the “secured
debt” as a result.

(8)
The “Mortgagor” breaches its obligations hereunder or other events that the
“Mortgagee” believes will cause material adverse impact on its rights hereunder
occur.

49.
When the said “Event of Breach” occurs, the “Mortgagee” has the right to:





- 17 -    

--------------------------------------------------------------------------------







(1)
Declare that all amounts that the “Debtor” owes to the “Mortgagee” under the
“Principal Contract” immediately fall due and request the “Debtor” to
immediately repay all amounts owed to the “Mortgagee” under the “Principal
Contract”;

(2)
Declare abrogation of the rights of the “Debtor” to further application for the
“Services”;

(3)
Declare implementation or realization of the mortgage right hereunder.



Chapter 13 Realization of Mortgage Right


50.
In case of any event of default under this Contract, the “Mortgagee” has the
right to implement and realize the mortgage right placed hereunder according to
law by means it deems appropriate, including that the “Mortgagee” and the
“Mortgagor” may reach an agreement on selling the “Mortgaged Property” at a
discount or auction the “Mortgaged Property” and the receipt from selling of the
“Mortgaged Property” shall be preferentially used for repayment of the debts. If
the “Mortgagee” and the “Mortgagor” do not reach an agreement on the means to
realize the mortgage right, the “Mortgagee” may request the people’s court to
auction or sell off the “Mortgaged Property”.

51.
In the course of the “Mortgagee’s” disposal of the “Mortgaged Property”
according to the foregoing provision, the “Mortgagee” has the right to take the
following actions according to law:

(1)
Possessing all or a part of the “Mortgaged Property”;

(2)
Requesting the “Mortgagor” to reimburse the necessary expenses paid by the
“Mortgagee” for exercising any right granted by this Contract or laws;

(3)
Possessing the right to sell the “Mortgaged Property” to the extent allowed by
law at such market price as deemed appropriate by the “Mortgagee” at appropriate
time, and assuming no responsibility for any loss caused thereby to the
“Mortgagor”;

(4)
With respect to any claim made by any person in relation to the “Mortgaged
Property”, resolving, reconciling, filing for arbitration or litigation, or
exercising or allowing other persons to exercise any right in relation to the
“Mortgaged Property” by other means it deems appropriate;





- 18 -    

--------------------------------------------------------------------------------







(5)
Applying to the competent authority for enforcement;

(6)
In order to realize any right hereunder, exercising or taking all the other
rights or actions permitted by law.         

The “Mortgagee” has the right to choose to exercise all or any part of the said
rights or postpone exercising any right.
52.
Upon the request of the “Mortgagee”, the “Mortgagor” must assist the “Mortgagee”
in obtaining all necessary permits or consents in relation to the “Mortgagee’s”
realization of its creditor’s rights, or assist the “Mortgagee” in going through
all the other necessary formalities.

53.
Any receipt from the “Mortgagee’s” disposal of the “Mortgaged Property”
hereunder shall be treated in the following order:

First, the receipts will be used for payment of all expenses incurred to the
“Mortgagee” for realization of the security interest hereunder (including but
not limited to legal fees, attorney’s fees, notarial fees, execution fees,
etc.);
Second, the receipts will be used for payment of taxes payable by the
“Mortgagee” for disposal of the “Mortgaged Property”;
Third, the receipts will be used for repayment of the “Secured Debt”. If the
receipts are insufficient for repayment of the “Secured Debt”, they shall be
used for the following purposes in order:
(a)
Any other amount payable by the “Mortgagor”;

(b)
Principal creditor’s rights under the “Principal Contract”;

(c)
Interests under the “Principal Contract”;

(d)
Other payables under the “Principal Contract”.

The “Mortgagee” shall pay the balance net of the said payments and repayments,
if any, to the “Mortgagor”.
54.
When the “Mortgagee” exercises its rights under this Contract according to law,
it will not assume any responsibility for any loss caused to the “Mortgagor” or
the “Mortgaged Property” by exercise of its rights, unless such exercise of
rights are unlawful.







- 19 -    

--------------------------------------------------------------------------------







Chapter 14 Expenses and Compensations


55.
All expenses incurred for conclusion of this Contract, handling necessary
record-filing or notarization formalities, and performance and enforcement of
this Contract (including but not limited to attorney’s fees and legal fees paid
by the “Mortgagee” therefor) shall be borne by the “Mortgagor”. Expenses on
mortgage registration shall be borne by T the “Mortgagee” R the “Mortgagor” T /.

56.
The “Mortgagor” shall reimburse and compensate the “Mortgagee” for the following
expenses and losses upon the request of the “Mortgagee”:

(1)
All expenses incurred to the “Mortgagee” for realization of the security
interest under this Contract (including but not limited to legal fees,
attorney’s fees, notarial fees, execution expenses, etc.); and

(2)
Any other amount payable by the “Mortgagor” to the “Mortgagee” under this
Contract.

The said expenses and losses constitute a part of the “Secured Debt”.


Chapter 15 Effectiveness and Release of the Mortgage


57.
TThis Contract will become effective on the day when the “Mortgagor” signs in
person and the legal representative or authorized signatory of the “Mortgagee”
signs and affixes its official seal onto this Contract. (Applicable to personal
guarantee)

RThis Contract will become effective on the day when the legal representatives
or authorized signatories of the “Mortgagor” and the “Mortgagee” sign and affix
their official seals onto this Contract. (Applicable to corporate guarantee)
The mortgage hereunder is created from the day when the mortgage is registered
with the Registration Authority.
58.
When the Secured Debt is repaid in full amount, the “Mortgagor” may go through
the formalities for cancellation of mortgage registration with the Registration
Authority of this Contract, and the “Mortgagee” shall provide necessary
assistance. All costs incurred therefrom shall be borne by the “Mortgagor”.







- 20 -    

--------------------------------------------------------------------------------







Chapter 16 Applicable Laws and Dispute Settlement


59.
This Contract is governed by the law of the People’s Republic of China and shall
be construed in accordance with the law of the People’s Republic of China.

60.
During the performance of this Contract, any controversy or dispute arising out
of performance of this Contract or in relation to this Contract may be settled
by the Parties through consultation. If such consultation fails, either Party
may bring an action before the people’s court according to law. The Parties
agree that, the litigation initiated out of performance of this Contract or in
relation to this Contract shall be brought before the people’s court with
jurisdiction over the place where the “Mortgagee” is domiciled.



Chapter 17 Miscellaneous


61.
Without the prior consent of the “Mortgagee”, the “Mortgagor” shall not transfer
or otherwise dispose all or any part of its obligations hereunder.

62.
Under this Contract, the “Mortgagor” shall pay any payable in full amount
without claiming for any offset or attaching any requirement.

63.
Under the precondition allowed by applicable laws, the “Mortgagee’s” granting
any leniency, grace, privilege, or moratorium to the “Mortgagor” shall not
affect, prejudice, or restrict any rights that the “Mortgagee” is entitled to
according to this Contract and applicable laws and regulations, be deemed the
“Mortgagee’s” waiver of its rights and interests hereunder, or affect any
liability and obligation of the “Mortgagor” under this Contract.

64.
This Contract may be amended or supplemented upon the written consent of the
Parties. Any amendment and addition hereto shall constitute an integral part of
this Contract.





- 21 -    

--------------------------------------------------------------------------------









65.
The Parties hereto agree as follows on the address for service and legal
consequences of all notices and requirements in relation to this Contract and
related documents and legal documents in the case of disputes arising out of the
Contract:

(1)
Notices and requirements given between the Parties hereto in relation to this
Contract shall be made in writing. All notices and requirements in relation to
this Contract and related documents and legal instruments in the case of
disputes arising out of this Contract will be sent to T the addresses of the
parties concerned as stated in the first page of this Contract R the following
addresses:

Address of the “Mortgagor”: No. 407 attached to No. 5, Yunhan Avenue, Shuitu
New& High-tech Industry Park, Beibei District, Chongqing
Address of the “Mortgagee”: 19/F, Muxing Science & Technology Building, No. 7,
Huangshang Avenue Middle, New North Zone, Chongqing.
Of them, service of related documents and legal instruments in case of disputes
arising out of this Contract includes service of such documents and instruments
when the dispute is brought into arbitration or civil litigation proceedings
(including proceedings in first instance, proceedings in second instance,
proceedings of retrial, and execution procedure).
(2)
Correspondence between the Parties shall be deemed as served upon delivery if
they are delivered by hand; they shall be deemed as served after three (3) days
of posting if they are sent by registered mail; and they shall be deemed served
as served when the terminal of the sender receives the confirmation signal if
they are sent by telex or facsimile. The documents sent by the “Mortgagor” to
the “Mortgagee”, however, shall be deemed as served when the “Mortgagee”
actually receives such documents.

(3)
If either Party hereto changes its address, it shall timely notify the other
Party in writing. If the address of either Party hereto changes in the course of
arbitration and civil proceedings, the Party concerned shall fulfill its
obligation of notifying the arbitration organization and court of the change to
the address for service within three (3) working days of such change.

If either Party thereto fails to fulfill its obligation of notification by the
said method, the addresses for service confirmed by the Parties shall still be
deemed as effective




- 22 -    

--------------------------------------------------------------------------------







addresses for service. If the legal instruments cannot be actually received or
delivered to either Party hereto by mail because the address for service
provided or confirmed by such Party is not accurate, the other Party and the
court are not timely notified of any change to such address according to
specified procedure, or such Party or its designated recipient refuses to sign
for the instruments, the date of service shall be the date when the instruments
are returned; if the legal documents are sent by hand, the date of service shall
be the date when the server records the details of non-service on the receipt.
If the Party fulfills its obligation of notification of change to the address
for service, the effective address for service shall be the changed address for
service.
(4)
When any dispute in relation to this Contract is brought into arbitration or
civil proceedings, if any Party hereto directly submits confirmation of address
for service to the arbitration organization or court after responding to action
and such confirmed address is inconsistent with the address confirmed before the
action, the service for address shall be that submitted to and confirmed with
the arbitration organization or court.

66.
In accordance with the Administrative Regulations on Credit Reporting Industry
and application laws and regulations of China, the “Mortgagor” acknowledges that
he/she is informed of and understands the meanings agree herein and hereby
irrevocably authorize the “Mortgagee” (including the branches of the
“Mortgagee”) as follows:

a.
In order to timely learn about the credit status of the “Mortgagor”, rule out
the “Mortgagor’s” engagement in any unlawful acts or violations, and ensure
security of businesses under the Principal Contract and this Contract, the
“Mortgagee” may, according to applicable provisions of the country, use the
basic financial credit information database R and / to R inquire and use the
related information of the “Mortgagor” (applicable to corporate guarantee) T
personal information and credit information, including credit and loan
information, of the “Mortgagor” that comply with applicable provisions, for
assessment of the “Mortgagor” or his/her spouse as the guarantor (applicable to
personal guarantee).

b.
According to applicable provisions of the country, the “Mortgagee” may provide R
related information under all the contracts, agreements, and legal documents of
any form entered into by and between the “Mortgagor” and the “Mortgagee”





- 23 -    

--------------------------------------------------------------------------------







and other information in relation to the “Mortgagor” that the “Mortgagee” have
access to through the said contracts, agreements and legal documents (applicable
to corporate guarantee) T personal information and credit information, including
the credit and loan information, of the “Mortgagor” that complies with
applicable provisions (including bad record information generated when the
“Mortgagor” applies for services at the “Mortgagee”) (applicable to personal
guarantee) to the basic financial credit information database R and /.
c.
According to applicable laws, regulations, and regulatory requirements, the
“Mortgagee” may provide R related information of the “Mortgagor” (applicable to
corporate guarantee) T personal information and credit information, including
the credit and loan information, of the “Mortgagor” that complies with
applicable provisions (including bad record information generated when the
“Mortgagor” applies for services at the “Mortgagee”) (applicable to personal
guarantee) to China Banking Regulatory Commission and other competent regulatory
authority and competent jurisdiction and administration authorities.

d.
For the purpose of provision of financial services, the “Mortgagee” may share
within its organization R related information of the “Mortgagor” (applicable to
corporate guarantee) T personal information and credit information, including
the credit and loan information, of the “Mortgagor” that complies with
applicable provisions (including bad record information generated when the
“Mortgagor” applies for services at the “Mortgagee”) (applicable to personal
guarantee), including sharing among the branches.

e.
According to the needs of collection of arrearages, transfer of creditor’s
right, and financial service outsourcing, the “Mortgagee” may provide R related
information of the “Mortgagor” (applicable to corporate guarantee) T personal
information and credit information, including the credit and loan information,
of the “Mortgagor” that complies with applicable provisions (including bad
record information generated when the “Mortgagor” applies for services at the
“Mortgagee”) (applicable to personal guarantee) to related third parties.

f.
This authorization will be valid from the execution date of this Contract to the
date when all rights and obligations hereunder are fulfilled.





- 24 -    

--------------------------------------------------------------------------------







g.
The “Mortgagee” shall take the legal responsibilities arising from the
“Mortgagor’s” inquiry, use, and disclosure of the related information of the
“Mortgagor” beyond the scope of authorization agreed herein.

67.
The Parties hereto are obliged to keep confidential any information that is made
available by each other and marked confidential. The Parties, however, has the
right to the following:

(1)
disclosing the information that has become known to the public (excluding the
information that is known to the public because the disclosing Party violates
this provision);

(2)
disclosing the information to be disclosed in any litigation or arbitration;

(3)
disclosing such information according to any law and regulation to the extent
required by such law and regulation;

(4)
disclosing such information according to the rules on trading of listed shares
of the stock exchanges on which the Parties are listed;

(5)
disclosing such information to any government, financial, taxation, or other
administrative organs to the extent required by such administrative organs;

(6)
disclosing such information to their directors, management, staff, or
professional advisors (including but not limited to lawyers and auditors),
provided that the Party to which such information is disclosed has undertaken to
observe their non-disclosing obligations hereunder;

(7)
disclosing such information upon the consent of the Party providing such
confidential information.

The “Mortgagee” may disclose the following to its affiliates or any person who
may reach or has reached an agreement on any transfer or participation of the
Principal Contract or this Contract: 1) photocopy of this Contract; 2) any
information that the “Mortgagee” has had access to in relation to the
“Mortgagor”, this Contract, and/or transactions under the Principal Contract.
The Party receiving the confidential information, however, must undertake to the
“Mortgagee” to observe the non-disclosing obligations hereunder before it
receives any of such information.
The “Mortgagor” shall strictly keep the service conditions, guarantee
conditions, and contract terms of the related Principal Contract and related
guarantee




- 25 -    

--------------------------------------------------------------------------------







documents confidential and shall not provide or disclose such information to any
third party. If the “Mortgagor” breaches this provision, the “Mortgagee” has the
right to all remedies for default, and the “Mortgagor” shall compensate the
“Mortgagee” for all losses incurred thereby.
The non-disclosure obligation provided herein will survive the termination of
this Contract.




Chapter 18 Supplementary Provisions
68.
Special agreements:

When the factory built on the land mortgaged under this Contract is completed,
the “Mortgagor” may deposit RMB 10,000,000 with the “Mortgagee” as the cash
deposit and release the land from mortgage for application for the purpose of
property ownership certificate. When the property ownership certificate is
obtained, the property built shall be appraised by the appraisal agency
recognized by the “Mortgagee” and the land shall be re-mortgaged to the
“Mortgagee” at a mortgage rate of no higher than 60% within sixty (60) working
days of release of the land. The mortgage and pledge value of this mortgage,
lease factoring guarantee, and other guarantee measures shall cover the balance
of lease factoring. At that time, the deposit of RMB 10,000,000 can be released.
69.
The annexes to this Contract are an integral part of this Contract and have the
same legal effect with this Contract.

70.
The original copy of this Contract is made in three copies, with each of the
“Mortgagor”, the “Mortgagee”, and the Registration Authority handling mortgage
registration holding one copy. The duplicate copy is made in / copies. Each copy
shall have the same legal effect.



(The remainder is intentionally left blank.)








- 26 -    

--------------------------------------------------------------------------------








Signature Page










Mortgagor: Chongqing Alpha and Omega Semiconductor Limited
(Seal)


Legal representative or authorized signatory (signature): /s/ Mike F. Chang
(applicable to corporate guarantee)




Mortgagee: The Export-Import Bank of China
(Seal)


Legal representative or authorized signatory (signature): /s/HU Xiaolian










- 27 -    

--------------------------------------------------------------------------------








Annex I
List of Collateral


Details of the Land


Nature of Title:
Right to the use of state-owned construction land
Certificate No.:
Yu (2017) Liang Jiang Xin Qu Bu Dong Chan Zheng No. 000207338
Purpose:
Land for industrial use
Land Lot No.:
Land lot C47-1/03 located in Section C, Shuitu Sub-Community, Liangjiang New
Area
Drawing No.:
500109 202003 GB00026
Service life:
Expire on November 30, 2066
Total area:
228449 m2



Value


The Parties agree that the value of the Collateral is in figures, [***].






*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION
    

--------------------------------------------------------------------------------








Annex II
Confirmation Letter


To: The Export-Import Bank of China


Subject: Insurance Contract / Policy No. _______________ ("Policy")


Dear Sir or Madam:


We hereby confirm with you and undertake that:


1.
Without your written consent in advance, we will not make any amendment or
alteration to any content of the Policy;



2.
Once we learn of any insurance accident under this Policy, we will immediately
notify you of such accident;



3.
In case of any insurance claim under the Policy, we will immediately notify you
of such claim and deposit any insurance compensation payable by us under the
Policy in the following bank account according to the provisions of the Policy:



Bank of deposit:
Account name:
Account No.:


4.
Once we learn that the policy holder under the Policy breaches any provision
under the Policy, we will immediately notify you of such breach;





realestatemortgagecon_image1.jpg [realestatemortgagecon_image1.jpg]- 29 -    

--------------------------------------------------------------------------------









5.
We will not suspend or termination the Policy for any reason, unless we suspend
or terminate the Policy according to the provisions on suspension or termination
of the Policy and we have granted you a remedial period of ____ days prior to
the request for suspension or termination of the Policy.



________________ Insurance Company
(Seal)
[insert date]




realestatemortgagecon_image1.jpg [realestatemortgagecon_image1.jpg]- 30 -    